Title: To George Washington from Major General Philip Schuyler, 13 May 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Fort George [N.Y.] Monday May 13th 17766 O’Clock P.M.

This Moment Colonel Weisenfelts and Mr Mercer arrived here with the Melancholly Intelligence contained in the inclosed Copies of Letters from the Honorable the Commissioners of Congress in Canada and General Arnold. I must of Necessity comply with their Request of halting the Troops, otherwise those in Canada under their present Circumstances must starve.
This Event will cause such an alteration in the arrangement I have made, that I must haste to the Communication below not daring to confide so important a Measure as the bringing on the provisions from Albany to any person.
Be assured my dear General that I shall do every Thing in my power to prevent the Disaster a Scarcity of provisions would occasion in Canada. I am Your Excellency’s most obedient humble Servant

Ph: Schuyler


Mr Mercer is a Merchant from Quebec he will soon be with Your Excey & give you a minute detail.

Pray order up Lead & provisions of the meat kind.

